DETAILED ACTION

                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Response to Preliminary Amendment
Claims 2-4, 9-14 and 16-18 have been cancelled; claim 1 has been amended; claims 21-24 have been newly added; and claims 1, 5-8, 15, and 19-24 are currently pending. 

                                                       Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                  Information Disclosure Statement
	The information disclosure statement filed on 05/06/2022 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                         Claim Objections
Two claims numbered 22. Examiner assumed claim 23 for the claim that comes immediately before claim 24 for the purpose of examination.
.  Appropriate correction is required.


                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 15, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa et al. (JP 2009-272528 A, hereinafter “Irisawa”) in view of Hamano et al. (US 2010/0089452 A1, hereinafter “Hamano”) and ITO et al. (JP 2012023126 A, hereinafter “ITO”).

In regards to claim 1, Irisawa discloses (See, for example, Fig. 1(b)) a photoelectric conversion element comprising a pair of electrodes (101, 104), an active layer (102) provided between the pair of electrodes (101, 104), and an intermediate layer (105) provided between the active layer (102) and at least one of the pair of electrodes (104), wherein the intermediate layer (105) has a surface that is in contact with the active layer (102), the surface having a surface roughness having an absolute value greater than 0.22 nm but smaller than 1.90 nm (average surface roughness …2nm or less, See, for example, Abstract), and the active layer (102) is not less than 350 nm but not more than 800 nm in thickness.
	However, Irisawa is silent about the active layer having thickness not less than 350nm but not more than 800 nm. 

	Hamano while disclosing a photoelectric conversion device teaches the active layer having thickness not less than 350nm but not more than 800 nm (See, for example, Par [0105]). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Irisawa by Hamano because this would help ensure the reduction of dark current. 
	
	Irisawa further fails to explicitly teach that the intermediate layer is an electron transport layer; and wherein the electron transport layer comprises a polyalkylene imine or a derivative thereof. 
	ITO while disclosing organic photoelectric conversion element teaches (See, for example, page 15, the 4th full paragraph) the electron transport layer comprises a polyalkylene imine or a derivative thereof (…a mixed solution of polyethyleneimine dissolved  …and dried on a hot plate at 1200C for 10 minutes to form an electron transport layer). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Irisawa by ITO because this would help provide an organic photoelectric conversion device having high photoelectric conversion efficiency, productivity, under normal pressure, and even on an inexpensive plastic substrate. 

In regards to claim 5, Irisawa discloses (See, for example, Fig. 1(b)) the surface roughness is in a range of 0.55 nm to 1.24 nm (see, for example, Par [0024]).

In regards to claim 6, Irisawa as modified above discloses (see, for example, Fig. 1, Hamano) the thickness of the active layer (12) is not less than 400 nm but not more than 700 nm (See, for example, Par [0105]).

In regards to claims 7 and 19-20, Irisawa discloses (See, for example, Fig. 1(b)) a light detecting element (See, for example, Par [0032]).

In regards to claim 8, Irisawa as modified above discloses (see, for example, Fig. 1, Hamano) the active layer (12) includes an n-type semiconductor material and a p-type semiconductor material (See, for example, Par [0050]), and the n-type semiconductor material is fullerene or a fullerene derivative (See, for example, Par [0058]).

In regards to claim 15, Irisawa as modified above discloses (See, for example, Fig. 1, Hamano) the thickness of the active layer (12) is not less than 400 nm but not more than 700 nm (See, for example, Par [0105]).

In regards to claim 21-22, Irisawa as modified above discloses discloses (see, for example, (See, for example, page 15, the 4th full paragraph, ITO) that the electron transport layer comprises a polymer obtained by polymerizing one or more alkylene imines with a number of carbon atoms in a range of 2 to 4 (…a mixed solution of polyethyleneimine dissolved  …and dried on a hot plate at 1200C for 10 minutes to form an electron transport layer). 
 
In regards to claim 23, Irisawa as modified above discloses (see, for example, (See, for example, page 15, the 4th full paragraph, ITO) that the electron transport layer comprises polyethylene imine (…a mixed solution of polyethyleneimine dissolved  …and dried on a hot plate at 1200C for 10 minutes to form an electron transport layer). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Hamano and ITO as applied to claim 1 above, and further in view of KIM et al. (KR 20150133899 A, hereinafter “KIM”).

In regards to claim 24, Irisawa a modified above discloses all limitations of claim 1 except that the electron transport layer comprises ethoxylated polyethyene imine. 
	KIM while disclosing an electronic device teaches (See, for example, page 8 ) that the electron transport layer comprises ethoxylated polyethyene imine ( “…the electron transport material may include polyethyleneimine ethoxylated (PEIE).”). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate KIM into Irisawa because this would help produce a solar cell integrating a transparent battery for driving them. 


                                     Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893